         Case 0:21-cr-00094-NDF Document 44 Filed 07/30/21 Page 1 of 1


                                                                                    .piLCD
                                                                              U.5.GlSTfit:T COURT
                                                                             DISTRICT OF WYOMING'
                     IN THE UNITED STATES DISTRICT COURT
                                                                            20ZI JUL 30 FH     16
                          FOR THE DISTRICT OF WYOMING
                                                                            HARGARETBOTKlNSXLEHli
                                                                                  CHEYENNE
 UNITED STATES OF AMERICA,
                                                       No.   21-CR-94-r
                      Plaintiff,
                                                             21 U.S.C. §§ 846 and 841(a)(1),
        V.                                                   (b)(1)(C)
                                                             (Conspiracy to Distribute
 NATOSHA MARTIN,                                             Methamphetamine)

                      Defendant.


                         AMENDE D^ INFORMATION


THE UNITED STATES ATTORNEY CHARGES THAT:

      On or about March 23, 2021, in the District of Wyoming, the Defendant, NATOSHA

MARTIN,did knowingly, intentionally, and unlawfully combine, conspire, confederate and agree

with other persons to distribute a mixture or substance containing a detectable amount of

methamphetamine, a Schedule 11 controlled substance.

      In violation of 21 U.S.C. §§ 846 and 841(a)(1),(b)(1)(C).

       DATED this<^^day of July, 2021.
                                           L. ROBERT MURRAY
                                            Acting United States Attorney


                                   By:
                                            TIMOTHY J. FORWOOD
                                            Assistant United States Attorney




        Citation corrected in the caption; charging language modified.
